DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 21 Jul 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 12 line 8, filed 21 Jul 2022, with respect to claim 7 have been fully considered and are persuasive.  The rejection of 21 May 2022 has been withdrawn. 
Applicant's arguments filed 21 Jul 2022 have been fully considered but they are not persuasive. 
Remarks page 13 line 7 recite “as amended make clear that the recited method and system cannot be performed in the human mind and further … improve other technologies”. Examiner respectfully disagrees. 
Under broadest reasonable interpretation, the limitations recite an abstract idea (i.e. mental process for determining soil class) applied by “a programmed control system in communication with the horizontal ground drilling device.” Use of a computer or other machinery in its ordinary capacity for executing tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., mental process) does not integrate an abstract idea into a practical application or amount to significantly more that abstract idea itself.  Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not provide an inventive concept. Furthermore, as there is no integration of the abstract idea into a technical function (i.e. effecting operation of drill string or supporting equipment), it is unclear how the invention improves any particular “technology.”
Applicant further argues that the specification provides a technological solution to the technological challenge of determining the class of soil being drilled by a drilling device.”  Examiner respectfully disagrees. 
The problem of determining a soil class more easily is an abstract problem and as currently recited, the claimed invention merely applies a mental process on a computing device using generic computing functions (i.e. sending/receiving/processing data).  As noted above, as currently recited, there is no “integration” of the abstract idea into the drilling technology.  Under broadest reasonable interpretation, the data could be retrieved from a previously established database and applied to a look-up table.  At this level of breadth, all data collection and processing could be completed by the human mind or by a human using pen and paper. 
In addition, see MPEP 2106.05(h), which provides examples of limitations that the courts have described as merely indicating a field of use or technical environment in which to apply a judicial exception, such as “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).”  Restricting the application of the abstract idea to determining a soil class in which an earth borehole is being made in the soil by means of a horizontal ground drilling device merely amounts the limiting the use of the abstract idea to data related to earth borehole monitoring. 
Applicant further argues that “the recited system and method do not merely link a judicial exception to a particular environment” and that “the system and method require receiving actual drill head type data and actual operating parameter data from the ground drilling device, and evaluating that data by a programmed control system to determine, by the programmed control system, a soil class, which must be one of the specified types of soil classes, and in embodiments, … nothing about the recited process is abstract.” Examiner respectfully disagrees. 
For example, claim 1 recites multiple data points (e.g. a type of drilling head) that are compared to determine a soil class.  See MPEP 2106.04(a)(2), which provides examples of mental processes, including “a wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1”.  The real-time analysis of operational data does not preclude it from being an abstract idea.  As indicated above, also see MPEP 2106.05(h), which provides examples of limitations that the courts have described as merely indicating a field of use or technical environment in which to apply a judicial exception, such as “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).”  Restricting the application of the abstract idea to determining a soil class “in which an earth borehole is being made in the soil by means of a horizontal ground drilling device” merely amounts the limiting the use of the abstract idea to a particular technical environment. 
Examiner notes that newly added claim 24, which recites the control of the ground drilling device based on up on the determined soil class, integrates the abstract idea into a practical application (i.e. effects an improvement to the ground drilling device – a drilling technology).  Claim 25, however, merely recites the collection of data by a sensor, which merely amounts to pre-solution activity (i.e. a data collection activity).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-9, 11, 13, 14, 16, 19, 20, 22, 23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Step 1 of the USPTO's eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
Claims 1, 3-9, 11, 13, 14, 16, 19, 20, 22, 23 and 25 are directed to a method (process) and a system (machine or manufacture), respectively. As such, the claims are directed to statutory categories of invention.
If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites abstract limitations, including: 
a method for determining a soil class, wherein: 
a) a type of a drilling head selected for drilling at least a portion of the earth borehole on a construction site or the power of the ground drilling device; and 
b) an operating parameter of the ground drilling device comprising a setting chosen for operation of the ground drilling device for drilling the portion of the earth borehole with the selected drilling head; are 
evaluated to determine at least a soil class present in the portion of the earth borehole being drilled with the selected drilling head, wherein the soil class comprises at least one of a qrain size soil class, a qrain size distribution soil class, a water content soil class, a plasticity and consistency soil class, an organic substance soil class, a hardness soil class, or a solubility soil class present in the portion of the earth borehole being drilled; 
wherein evaluation of the drilling head type or the power of the ground drilling device, and the operating parameter, comprises comparing drilling head type or the power of the ground drilling device, and the operating parameter, to a database of soil classifications which associates soil classifications with the drilling head type or the power of the ground drilling device, and operating parameters, and wherein the determination of the soil class is based upon the comparison. 
Claim 7 recites abstract limitations that are analogous to the abstract limitations of claim 1.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of a general use processor, the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claim recites an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in  Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claims 1 and 7 further recite the additional element of: 'a programmed control system'. The functions of the programmed control system are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and are merely invoked as tool to perform the abstract idea.
In addition, the application of the aforementioned method as occurring when an earth borehole is being made in the soil by means of a horizontal ground drilling device with a drilling head of one or more different types, merely links the use of the judicial exception to a particular technical environment or field of use.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply put, the claims do not recite any process or product that effects the operation of the system/device/technology (i.e. horizontal drilling system)

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial 
exception, and requires further analysis under Step 28 to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements of claims 1 and 7 amount to mere instructions to apply the exception using generic computing components (i.e. a programmed control system). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Use of a computer or other machinery in its ordinary capacity or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607,613,118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
In addition, as discussed above, the characterization of the method as occurring when an earth borehole is being made in the soil by means of a horizontal ground drilling device with a drilling head of one or more different types, merely links the use of the judicial exception to a particular technical environment or field of use.
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.
Claim(s) 3, 5, 11, 14, 16 and 20 merely narrow the previously recited abstract idea limitations (i.e. further characterization of the operating parameter, the location of the drilling head, the type of drilling head and further determinations made using the operating parameter). For the reasons described above with respect to claims 1 and 7, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim(s) 4 and 8 further recites the use of received data in the determination of the soil class. Similar to claim 1, using received data in the determination of soil class further recites a mental process. Claims 4 and 8 further recite that the received data is a signal of a sensor on the drilling head, which merely amounts to pre-solution activity (i.e. a data collection activity). It is well-known that wellbore data may be collected downhole via a sensor as disclosed by Shashoua et al. (US 20130278432) - "The wellbore data may first be collected and recorded using one or more downhole sensors [not shown], as are known in the art" -¶0025; and Hinshaw et al. (US 2007/0144781 A 1) - "a more conventional manner of measuring the rotational speed employs sensors mounted external on the drill head adjacent to the bit" -¶0006. Subsequently, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 6 and 13 further recite the creation of a database for providing a correlation between location and soil class, which is a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. For the reasons described above with respect to claims 1 and 7, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 9 further recites a location unit with which the location of the drilling head is determinable, wherein the locating unit links up a data point correlated with the location of the drilling head to the soil class determined. The determination of the location of the drilling head and linking up a data point correlated with the location of the drilling head to the determined soil class are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. Claim 9 further recites the additional element of a location unit which functions to process data. The functions of the location unit are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Subsequently, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 19 further recites determining a plurality of locations drilled with the one or more drilling heads in the earth borehole being drilled; determining at least the soil class present at each of the plurality of locations based upon the type of the drilling head, the power of the ground drilling device, and the operating parameter at each of the plurality of locations; and creating a database which correlates each of the plurality of locations with the determined soil class to create a geographic map of soil class for locations drilled by the one or more drilling heads in the earth borehole on the construction site. 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claim recites an abstract idea. As the claim recited no further additional elements, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 22 further recites detecting, by the programmed control system, at least one of the drilling head type, the power of the ground drilling device, and the operating parameters of the ground drilling device. The detection of at least one of the drilling head type, the power of the ground drilling device, and the operating parameters of the ground drilling device, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claim recites an abstract idea. Claim 22 further recites the additional element of the programmed control system, which functions to process received data. The function(s) of the programmed control system are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Subsequently, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 23 recites abstract limitations, including: "the application of fuzzy logic in comparing ... soil classifications". This limitation, as drafted, is a process that, under its broadest reasonable interpretation, represents mathematical relationships and are therefore mathematical concepts. Thus, the claim recites an abstract idea. Claim 23 further recites the additional element of the programmed control system, which functions to process received data. The function(s) of the programmed control system are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Subsequently, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 25 recites recognizing the drilling head type by a sensor.  The recognition of a drill head type is a mental process and the determination of information via a sensor merely amounts to pre-solution activity (i.e. a data collection activity). It is well-known that wellbore data may be collected downhole via a sensor as disclosed by Shashoua et al. (US 20130278432) - "The wellbore data may first be collected and recorded using one or more downhole sensors [not shown], as are known in the art" -¶0025. Subsequently, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites comprising controlling the ground drilling device based upon the determined soil class. The originally submitted specification recites “the evaluated or determined soil class may in a preferred embodiment exert influence in order to optimize the process of creating the earth borehole”. However, the specification does not provide written support for direct control of the ground drilling device in response to determination of soil class.  More specifically, it  is unclear in what way or how the ground drilling device is controlled, based on the evaluation or determination of the soil class. To the examiner’s understanding, this is the ONLY claim that actually integrates the evaluation results into the applied technology, however the specification offers no written support for how this function is performed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        27 Oct 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672